DETAILED ACTION
Claims 1-20 are pending.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3-6, 10 and 13-16, 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 3 recites that the bumpers are “formed in the shape of a donut” in line 2.  Donuts do not have recognized “shape” so the shape of a “donut” is unclear.  While the claim does recite that there are inner and outer diameters donuts can still have various shapes (for example, square, heart-shaped).  The examiner has interpreted this to mean that the bumpers are cylindrical with a circular outer circumference and a circular inner circumference.
Claim 6 recites “the tensile strength member. . .further comprising a sheave”.  As the claim is to a tensile member, it is unclear how the tensile member can include a sheave.  A sheave is a completely separate component that is in no way part of a tensile strength member.  It is unclear how a tensile member could include a sheave.  Because it is unclear how such a configuration is possible, the Examiner is interpreting this as a recitation of intended use that the tensile strength member could be utilized with a sheave.  
Claim 13 recites that the bumpers are “formed in the shape of a donut” in line 2.  Donuts do not have recognized “shape” so the shape of a “donut” is unclear.  While the claim does recite that there are inner and outer diameters donuts can still have various shapes (for example, square, heart-shaped).  The examiner has interpreted this to mean that the bumpers are cylindrical with a circular outer circumference and a circular inner circumference.
Claim 16 recites “the tensile strength member. . .further comprising a sheave”.  As the claim is to a tensile member, it is unclear how the tensile member can include a sheave.  A sheave is a completely separate component that is in no way part of a tensile strength member.  It is unclear how a tensile member could include a sheave.  Because it is unclear how such a configuration is possible, the Examiner is interpreting this as a recitation of intended use that the tensile strength member could be utilized with a sheave.  
The dependent claims inherit(s) the deficiency by nature of dependency.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Campbell (US 20160186407).
Regarding claim 1, Campbell describes an armored tensile strength member (see Fig. 20-22) comprising:
(a) a stranded core (stranded core 54) having an end (see Fig. 20, showing end of the component); 
(b) said end of said stranded core (54) being locked into a termination (termination 64); and 
(d) a plurality of elastic bumpers (bumpers 100) surrounding said stranded core (54), wherein each of said elastic bumpers is configured to slide over said armor layer (includes sleeve to slide along the exterior of stranded core 54, para. 0088).  
The tensile strand of Campbell does not explicitly describe that the bumpers extends over an armor layer, but rather they extend over the stranded core 54.  
In an alternate embodiment, Campbell describes utilizing an armor layer 56 around the stranded core 54 (para. 0067, 0091, Fig. 26).
It would have been obvious to a person having ordinary skill in the art prior to the time of filing the instant application to modify the strength member of Campbell to include the armor layer around the stranded core in order to provide protection against crushing, cutting, and harmful debris from wearing the tensile member (para. 0067).  In this case, the bumpers would thus be on the outside of the stranded core 54 and armor layer 56 combination so that the bumpers could still provide compressive strength and bend-limiting features (para. 0087).
Regarding claim 2, the strength member of Campbell as modified includes wherein said armor layer (56) extends into said termination (64, see Fig. 26).  
Regarding claim 3, the strength member of Campbell as modified includes wherein each of said elastic bumpers (100) is formed in the shape of a donut (is the shape of a donut inasmuch as claimed) having an inner diameter and an outer diameter (see annotated Fig. 22 below), with said inner diameter being sized to slide freely over said armor diameter (see Figs. 20- 22 for shape, para. 0087 for sliding).  

    PNG
    media_image1.png
    416
    529
    media_image1.png
    Greyscale

Regarding claim 4, the strength member of Campbell as modified in accordance with claim 3 includes wherein said termination (64) includes a thrust face (flange 108) configured to bear against one of said elastic bumpers (termination bears against the first bumper, para. 0088).  
Regarding claim 5, the strength member of Campbell as modified in accordance with claim 3 includes wherein each of said elastic bumpers includes an outward facing radius configured to bear against a second outward facing radius on an adjacent elastic bumper (adjoining bumpers have radius to run into each other, para. 0087, see also Fig. 22 above depicting adjacent bumpers).  
Regarding claim 6, the strength member of Campbell as modified in accordance with claim 2 further comprises: (a) a sheave (the claim recitation is to a tensile strength member and not to a system, therefore this recitation is interpreted as an intended use recitation, the tensile member of Campbell is fully capable of being utilized with a sheave): and (b) wherein said outer diameter of said bumpers is sized to pass over said sheave (the shape and size of the sheave is not claimed and this is interpreted as a recitation as an intended use, the strength member of Campbell is fully capable of being utilized with a sheave).  
Regarding claim 7, the strength member of Campbell as modified includes wherein the tensile member further comprises a chain segment (chain segment 110, Fig. 23, para. 0049, 0082) attached to said termination (64).  
Regarding claim 8, the strength member of Campbell as modified includes wherein said stranded core (54) is locked to said termination by potting (terminations joined by variety of techniques, including potting, para. 0070).  
Regarding claim 9, the strength member of Campbell as modified according to claim 2 includes wherein said stranded core (54) is locked to said termination by potting (terminations joined by variety of techniques, including potting, para. 0070).  
Regarding claim 10, the strength member of Campbell as modified according to claim 3 includes wherein said stranded core (54) is locked to said termination by potting (terminations joined by variety of techniques, including potting, para. 0070).  

Regarding claim 11, Campbell describes an armored tensile strength member (see Fig. 22) comprising:
(a) a stranded core (stranded core 54) having an end (see Fig. 20 showing end of the component); 
(b) said end of said stranded core being attached to a termination (termination 64) configured to (what follows is a recitation of intended use) transmit a tensile load from said stranded core through said termination (the tensile member is fully capable of transmitting a tensile load); 
(d) a plurality of elastic bumpers (bumpers 100) surrounding said stranded core (54), wherein each of said elastic bumpers is configured to slide over said stranded core (54) (includes sleeve to slide along the exterior of stranded core 54, para. 0088).  
The tensile strand of Campbell does not explicitly describe that the bumpers extends over an armor layer, but rather they extend over the stranded core 54.  
In an alternate embodiment, Campbell describes utilizing an armor layer 56 around the stranded core 54 (para. 0067, 0091, Fig. 26).
It would have been obvious to a person having ordinary skill in the art prior to the time of filing the instant application to modify the strength member of Campbell to include the armor layer around the stranded core in order to provide protection against crushing, cutting, and harmful debris from wearing the tensile member (para. 0067).  In this case, the bumpers would thus be on the outside of the stranded core 54 and armor layer 56 combination so that the bumpers could still provide compressive strength and bend-limiting features (para. 0087).
Regarding claim 12, the strength member of Campbell as modified includes wherein said armor layer (56) extends into said termination (64, see Fig. 26).  
Regarding claim 13, the strength member of Campbell as modified includes wherein each of said elastic bumpers (100) is formed in the shape of a donut (is the shape of a donut inasmuch as claimed) having an inner diameter and an outer diameter (see annotated Fig. 22 below), with said inner diameter being sized to slide freely over said armor diameter (see Figs. 20- 22 for shape, para. 0087 for sliding).  

    PNG
    media_image1.png
    416
    529
    media_image1.png
    Greyscale

Regarding claim 14, the strength member of Campbell as modified in accordance with claim 13 includes wherein said termination (64) includes a thrust face (flange 108) configured to bear against one of said elastic bumpers (termination bears against the first bumper, para. 0088).  
Regarding claim 15, the strength member of Campbell as modified in accordance with claim 13 includes wherein each of said elastic bumpers includes an outward facing radius configured to bear against a second outward facing radius on an adjacent elastic bumper (adjoining bumpers have radius to run into each other, para. 0087, see also Fig. 22 above depicting adjacent bumpers).  
Regarding claim 16, the strength member of Campbell as modified in accordance with claim 12 further comprises: (a) a sheave (the claim recitation is to a tensile strength member and not to a system, therefore this recitation is interpreted as an intended use recitation, the tensile member of Campbell is fully capable of being utilized with a sheave): and (b) wherein said outer diameter of said bumpers is sized to pass over said sheave (the shape and size of the sheave is not claimed and this is interpreted as a recitation as an intended use, the strength member of Campbell is fully capable of being utilized with a sheave).  
Regarding claim 17, the strength member of Campbell as modified includes wherein the tensile member further comprises a chain segment (chain segment 110, Fig. 23, para. 0049, 0082) attached to said termination (64).  
Regarding claim 18, the strength member of Campbell as modified includes wherein said stranded core (54) is locked to said termination by potting (terminations joined by variety of techniques, including potting, para. 0070).  
Regarding claim 19, the strength member of Campbell as modified according to claim 12 includes wherein said stranded core (54) is locked to said termination by potting (terminations joined by variety of techniques, including potting, para. 0070).  
Regarding claim 20, the strength member of Campbell as modified according to claim 13 includes wherein said stranded core (54) is locked to said termination by potting (terminations joined by variety of techniques, including potting, para. 0070).  
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Additional references are cited that include “bumper” members along the outer surface of a strand, for example, Fisher et al. (US 4217748) includes elastic sleeves 14.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICK J LYNCH whose telephone number is (571)272-1145.  The examiner can normally be reached on M-Th, Alt F: 8:00 AM-5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clint Ostrup can be reached on 571-272-5559.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/PATRICK J. LYNCH/Examiner, Art Unit 3732